--------------------------------------------------------------------------------

Exhibit 10.3
 
 
RESALE REGISTRATION RIGHTS AGREEMENT


RESALE REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of March 7,
2012, by and among Active Power, Inc., a Delaware corporation (the "Company"),
and Kinderhook Partners, LP (together with its affiliates, the "Initial
Holder").
 
WHEREAS:


A.           In connection with that certain Securities Purchase Agreement of
even date herewith by and among the Company and purchasers named therein (the
"Purchase Agreement"), the Company has agreed, upon the terms and subject to the
conditions contained therein, to issue and sell to the Initial Holder, and the
Initial Purchaser has agreed to purchase from the Company, shares of the
Company’s Common Stock, par value $0.001 per share (“Common Stock”).
 
B.           To induce the Initial Holder to execute and deliver the Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the "Securities
Act"), and applicable state securities laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Initial Holder
hereby agree as follows:
 
1.            DEFINITIONS.
 
a.             As used in this Agreement, the following terms shall have the
following meanings:
 
(i)           "Holders" means the Initial Holder and any transferees or
assignees who agree to become bound by the provisions of this Agreement in
accordance with Section 9 hereof.
 
(ii)           "register," "registered," and "registration" refer to a
registration effected by preparing and filing a Registration Statement or
Statements in compliance with the Securities Act and pursuant to Rule 415 under
the Securities Act or any successor rule providing for offering securities on a
continuous basis ("Rule 415"), and the declaration or ordering of effectiveness
of such Registration Statement by the United States Securities and Exchange
Commission (the "SEC").
 
(iii)           "Registrable Securities" means the Common Stock held by the
Initial Purchaser on the date hereof and the Common Stock acquired by the
Initial Holder on the date hereof pursuant to the Purchase Agreement, and any
shares of capital stock issued or issuable, from time to time (with any
adjustments), as a distribution on or in exchange for or otherwise with respect
or pursuant to any of such Common Stock, but excluding Common Stock sold under
the Registration Statement filed pursuant to this Agreement or under Rule 144
under the Securities Act.

 
 

--------------------------------------------------------------------------------

 
 
(iv)           "Registration Statement" means a registration statement of the
Company under the Securities Act filed pursuant to this Agreement.
 
b.           Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Purchase Agreement.
 
2.           REGISTRATION.
 
a.             Mandatory Registration.  The Company shall prepare promptly and
file with the SEC as soon as practicable, but in no event later than May 1, 2012
(the "Filing Date"), a Registration Statement on Form S-3 (or, if Form S-3 is
not then available, on such form of Registration Statement as is then available
to effect a registration of all of the Registrable Securities) covering the
resale by the Holders of the Registrable Securities.  The Registration Statement
(and each amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided to the Initial Holder and its counsel
prior to its filing or other submission.  The Company shall cause the
Registration Statement required to be filed pursuant to Section 2(a) hereof to
become effective as soon as practicable, but in no event later than July 31,
2012 (the "Registration Deadline").  At the time of effectiveness, the Company
shall ensure that such Registration Statement covers all of the Registrable
Securities.
 
b.            Default.  If (i) the Registration Statement required to be filed
by the Company pursuant to Section 2(a) hereof is not filed with the SEC prior
to the Filing Date or declared effective by the SEC on or before the
Registration Deadline or (ii) if, after any such Registration Statement has been
declared effective by the SEC, sales of any of the Registrable Securities
required to be covered by such Registration Statement cannot be made pursuant to
such Registration Statement (by reason of a stop order, the Company's failure to
update the Registration Statement as required hereby or any other failure of
such Registration Statement to be effective or  by reason of the Company
exercising its rights under Section 3(p) hereof) (any such event, being a
“Default”), then the Company shall, for each such day, pay each Holder with
respect to any such failure, as liquidated damages and not as a penalty, an
amount per 30-day period equal to 2.0% (accruing daily) of the purchase price
paid pursuant to the Purchase Agreement by the Initial Holder for such shares;
and for any such 30-day period (or a portion thereof), such payment shall be
made no later than three (3) business days following such 30-day period (or the
day the Registration Statement becomes effective). If such Holder shall be
prohibited from selling Registrable Securities under the Registration Statement
as a result of a Suspension of more than thirty (30) consecutive days or more
than forty-five (45) days in any calendar year, then for each day on which a
Suspension is in effect that exceeds the maximum allowed period for a
Suspension, but not including any day on which a Suspension is lifted, the
Company shall pay each Holder, as liquidated damages and not as a penalty, an
amount per 30-day period equal to 2.0% (accruing daily) of the purchase price
paid pursuant to the Purchase Agreement by the Initial Holder for such shares,
and for any such 30-day period (or a portion thereof), such payment shall be
made no later than three (3) business days following such 30-day period (or the
day the Suspension is lifted). For purposes of this Section 2(a), a Suspension
shall be deemed lifted on the date that notice that the Suspension has been
lifted is delivered to such Holder. Any payments made pursuant to this Section
2(a) shall constitute such Holder’s exclusive remedy for such events.
Notwithstanding the foregoing provisions, the liquidated damages payable to such
Holder shall not exceed 24% of the aggregate purchase price paid by the Initial
Holder for the shares purchased under the Securities Purchase Agreement. Such
payments shall be made to the Holders in cash. If the Company fails to pay any
liquidated damages pursuant to this Section in full within seven (7) days after
the date of written demand therefor, the Company will pay interest thereon at a
rate of 10% per annum (or such lesser maximum amount that is permitted to be
paid by applicable law) to such Holder, accruing daily from the date such
liquidated damages are due until such amounts, plus all interest thereon, are
paid in full.

 
2

--------------------------------------------------------------------------------

 
 
c.            Eligibility for Form S-3.  The Company represents and warrants
that it meets the requirements for the use of Form S-3 for registration of the
sale by the Initial Holder and any other Holder of the Registrable Securities
and the Company shall file all reports required to be filed by the Company with
the SEC in a timely manner so as to maintain such eligibility for the use of
Form S-3.
 
3.            OBLIGATIONS OF THE COMPANY.
 
In connection with the registration of the Registrable Securities, the Company
shall have the following obligations:
 
a.            The Company shall respond promptly to any and all comments made by
the staff of the SEC to the Registration Statement required by Section 2(a), and
shall submit to the SEC before the close of business on the business day
immediately following the business day on which the Company learns (either by
telephone or in writing) that no review of such Registration Statement will be
made by the SEC or that the staff of the SEC has no further comments on such
Registration Statement, as the case may be, a request for acceleration of the
effectiveness of such Registration Statement to a time and date as soon as
practicable.  The Company shall keep such Registration Statement effective
pursuant to Rule 415 at all times until such date as the date on which the
Registrable Securities are no longer outstanding (the "Registration Period"),
which Registration Statement (including any amendments or supplements thereto
and prospectuses contained therein and all documents incorporated by reference
therein) (i) shall comply in all material respects with the requirements of the
Securities Act and the rules and regulations of the SEC promulgated thereunder
and (ii) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein not misleading.  The financial statements of the Company
included in the Registration Statement or incorporated by reference therein will
comply as to form in all material respects with the applicable accounting
requirements and the published rules and regulations of the SEC applicable with
respect thereto.  Such financial statements will be prepared in accordance with
U.S. generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed on
summary statements and fairly present in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end adjustments).

 
3

--------------------------------------------------------------------------------

 
 
b.            The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to the Registration
Statement and the prospectus used in connection with the Registration Statement
as may be necessary to keep the Registration Statement effective at all times
during the Registration Period, and, during such period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by the Registration Statement
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in the Registration Statement.
 
c.            The Company shall furnish to each Holder whose Registrable
Securities are included in the Registration Statement and its legal counsel (i)
promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company, one copy of the Registration Statement and any
amendment thereto, each preliminary prospectus and prospectus and each amendment
or supplement thereto, and each letter written by or on behalf of the Company to
the SEC or the staff of the SEC (including, without limitation, any request to
accelerate the effectiveness of the Registration Statement or amendment
thereto), and each item of correspondence from the SEC or the staff of the SEC,
in each case relating to the Registration Statement (other than any portion, if
any, thereof which contains information for which the Company has sought
confidential treatment), (ii) on the date of effectiveness of the Registration
Statement or any amendment thereto, a notice stating that the Registration
Statement or amendment has been declared effective, and (iii) such number of
copies of a prospectus, including a preliminary prospectus, and all amendments
and supplements thereto and such other documents as such Holder may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Holder.
 
d.            The Company shall use its reasonable best efforts to (i) register
and qualify the Registrable Securities covered by the Registration Statement
under such other securities or "blue sky" laws of such jurisdictions in the
United States as each Holder who holds Registrable Securities being offered
reasonably requests, (ii) prepare and file in those jurisdictions such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (a) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(d), (b) subject itself to general taxation in any such
jurisdiction, (c) file a general consent to service of process in any such
jurisdiction, (d) provide any undertakings that cause the Company undue expense
or burden, or (e) make any change in its charter or by­laws, which in each case
the Board of Directors of the Company determines to be contrary to the best
interests of the Company and its stockholders.

 
4

--------------------------------------------------------------------------------

 
 
e.            As promptly as practicable after becoming aware of such event, the
Company shall notify each Holder by electronic mail with a copy by facsimile of
the happening of any event, of which the Company has knowledge, as a result of
which the prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or as a result of which a post-effective amendment to the
Registration Statement is required, and use its best efforts promptly to prepare
a supplement or amendment to the Registration Statement to correct such untrue
statement or omission and/or effect the required post-effective amendment, and
deliver such number of copies of such supplement or amendment to each Holder as
such Holder may reasonably request.
 
f.             The Company shall use commercially reasonable efforts (i) to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, and, if such an order is issued, to obtain the
withdrawal of such order at the earliest practicable moment (including in each
case by amending or supplementing such Registration Statement) and (ii) to
notify each Holder who holds Registrable Securities being sold (or, in the event
of an underwritten offering, the managing underwriters) of the issuance of such
order and the resolution thereof (and if such Registration Statement is
supplemented or amended, deliver such number of copies of such supplement or
amendment to each Holder as such Holder may reasonably request).
 
g.            The Company shall permit a single firm of counsel designated by
the Initial Holder to review the Registration Statement and all amendments and
supplements thereto a reasonable period of time prior to its filing with the
SEC, and not file any document in a form to which such counsel reasonably and
promptly objects.
 
h.            The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with the
provisions of Rule 158 under the Securities Act) covering a twelve-month period
beginning not later than the first day of the Company's fiscal quarter next
following the effective date of the Registration Statement.
 
i.              The Company shall hold in confidence and not make any disclosure
of information concerning a Holder provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, (iv) such information has been
made generally available to the public other than by disclosure in violation of
this or any other agreement, or (v) such Holder consents to the form and content
of any such disclosure.  The Company agrees that it shall, upon learning that
disclosure of such information concerning a Holder is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to such Holder prior to making such disclosure, and allow the Holder, at
its expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, such information.  Notwithstanding the foregoing,
the Initial Holder acknowledges and agrees that the Purchase Agreement, this
Agreement and that certain letter agreement regarding director designation
rights of even date herewith between the Company and the Initial Holder shall be
filed with the SEC.

 
5

--------------------------------------------------------------------------------

 
 
j.              The Company shall use its reasonable best efforts to promptly
cause all of the Registrable Securities covered by the Registration Statement to
be listed on the New York Stock Exchange, the Nasdaq Global Market, the NYSE
AMEX or another national securities exchange and on each additional national
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange.
 
k.            The Company shall provide a transfer agent and registrar, which
may be a single entity, for the Registrable Securities not later than the
effective date of the Registration Statement.
 
l.              The Company shall cooperate with the Holders who hold
Registrable Securities being offered to facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legends) representing
Registrable Securities to be offered pursuant to the Registration Statement and
enable such certificates to be in such denominations or amounts, as the case may
be, or the Holders may reasonably request and registered in such names as the
Holders may request, and, within three (3) business days after the Registration
Statement that includes Registrable Securities is ordered effective by the SEC,
the Company shall notify the transfer agent for the Registrable Securities (with
copies to the Holders whose Registrable Securities are included in such
Registration Statement), of the effectiveness of the Registration
Statement.  The Company will cooperate with the Holders in coordinating with the
Company’s transfer agent the approval of a form of letter pursuant to which a
Holder will represent that Registrable Securities were sold pursuant to a
Registration Statement and that such Holder complied with applicable prospectus
delivery requirements and which letter shall be relied upon by the transfer
agent for delivery of certificates not bearing restrictive legends.
 
m.           The Company shall comply with all applicable laws related to a
Registration Statement and offering and sale of securities and all applicable
rules and regulations of governmental authorities in connection therewith
(including, without limitation, the Securities Act and the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated by the SEC.)

 
6

--------------------------------------------------------------------------------

 
 
n.            From and after the date of this Agreement, the Company shall not,
and shall not agree to, allow the holders of any securities of the Company to
include any of their securities that are not Registrable Securities in the
Registration Statement under Section 2(a) hereof or any amendment or supplement
thereto under Section 3(b) hereof without the consent of the Holders of a
majority in interest of the Registrable Securities.
 
o.            Notwithstanding any provisions of this Agreement to the contrary,
the Company may, by written notice to the Holders, suspend the Registration
Statement after effectiveness and/or require that the Holders immediately cease
sales of shares pursuant to the Registration Statement (a “Suspension”), in the
event that the Company is engaged in any activity that the Company desires to
keep confidential for business reasons, if the Company determines in good faith
that the public disclosure requirements imposed on the Company under the
Securities Act in connection with the Registration Statement would require
disclosure of such activity; provided that the Company may not exercise this
right for more than thirty (30) consecutive days or for more than sixty (60)
days in any twelve (12) month period.  If the Company suspends the Registration
Statement or requires the Holders to cease sales of shares pursuant to this
paragraph, the Company shall, as promptly as practicable following the
termination of the circumstance which entitled the Company to do so, take such
actions as may be necessary to reinstate the effectiveness of the Registration
Statement and/or give written notice to all Holders authorizing them to resume
sales pursuant to the Registration Statement.  If as a result thereof the
prospectus included in the Registration Statement has been amended or
supplemented to comply with the requirements of the Securities Act, the Company
shall enclose such revised prospectus with the notice to Holders given pursuant
to this paragraph, and the Holders shall make no offers or sales of shares
pursuant to the Registration Statement other than by means of such revised
prospectus.
 
4.            OBLIGATIONS OF THE HOLDERS.
 
In connection with the registration of the Registrable Securities, the Holders
shall have the following obligations:
 
a.            It shall be a condition precedent to the obligations of the
Company to effect the registration pursuant to this Agreement with respect to
the Registrable Securities of a particular Holder that such Holder shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect the registration of such
Registrable Securities.  At least five trading days prior to the first
anticipated filing date of the Registration Statement, the Company shall notify
each Holder of the information the Company requires from each such Holder.
 
b.            Each Holder agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of the
Registration Statement hereunder, unless such Holder has notified the Company in
writing of such Holder's election to exclude all of such Holder's Registrable
Securities from such Registration Statement.

 
7

--------------------------------------------------------------------------------

 
 
c.            Each Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Sections 3(e) or
3(f) or 3(o) (a “Suspension Notice”), such Holder will discontinue disposition
of Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until such Holder's receipt of notice from the Company
that it may resume disposition of Registrable Securities pursuant to the
Registration Statement and, if applicable, the copies of the supplemented or
amended prospectus contemplated by Sections 3(e) or 3(f) or 3(o) and, if so
directed by the Company, such Holder shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in such Holder's possession, of the prospectus covering
such Registrable Securities current at the time of receipt of such
notice.  Notwithstanding anything to the contrary, subject to compliance with
applicable laws, the Company shall cause the transfer agent for the Registrable
Securities to deliver unlegended shares of Common Stock to a transferee of a
Holder in connection with any sale of Registrable Securities pursuant to the
Registration Statement with respect to which such Holder has entered into a
contact for sale prior to receipt of a Suspension Notice and for which such
Holder has not yet settled.
 
d.            No Holder may participate in any underwritten distribution
hereunder unless such Holder (i) agrees to sell such Holder's Registrable
Securities on the basis provided in any underwriting arrangements in usual and
customary form entered into by the Company, (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, (iii) agrees to pay its pro rata share of all underwriting
discounts and commissions and any expenses of Holder in excess of those payable
by the Company pursuant to Section 5 below, and (iv) complies with all
applicable laws in connection therewith.  Notwithstanding anything in this
Section 4(d) to the contrary, this Section 4(d) is not intended to limit a
Holder’s rights under Sections 2(a) hereof.
 
5.            EXPENSES OF REGISTRATION.  All expenses incurred by the Company in
connection with registrations, filings or qualifications pursuant to this
Agreement, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, the fees and disbursements of
counsel for the Company, along with the fees and disbursements (not to exceed
$20,000) of one counsel selected by the Holders, but excluding the underwriting
discounts and commissions related to the shares sold by the Holders, shall be
borne by the Company.  In addition, the Company shall pay all of the Holders’
reasonable costs and expenses (including reasonable legal fees) incurred in
connection with the enforcement of the rights of the Holders hereunder.
 
6.            INDEMNIFICATION.  In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

 
8

--------------------------------------------------------------------------------

 
 
a.            To the extent permitted by law, the Company will indemnify, hold
harmless and defend (i) each Holder who holds such Registrable Securities, and
(ii) the directors, officers, partners, members, employees and agents of such
Holder and each person who controls any Holder within the meaning of Section 15
of the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), if any, (each, an "Indemnified Person"), against
any joint or several losses, claims, damages, liabilities or
expenses  (collectively, together with actions, proceedings or inquiries by any
regulatory or self-regulatory organization, whether commenced or threatened, in
respect thereof, "Claims") to which any of them may become subject insofar as
such Claims arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or the omission
or alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities (the matters in the foregoing clauses (i) through (iii) being,
collectively, "Violations").  The Company shall reimburse the Holders and each
other Indemnified Person, promptly as such expenses are incurred and are due and
payable, for any reasonable legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (i) shall not apply to
a Claim arising out of or based upon a Violation that occurs in reliance upon
and in conformity with information furnished in writing to the Company by a
Holder expressly for use in the Registration Statement or any such amendment
thereof or supplement thereto; and (ii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Holders pursuant to Section 9 hereof.
 
b.            In connection with any Registration Statement in which a Holder is
participating, each such Holder agrees severally and not jointly to indemnify,
hold harmless and defend, to the same extent and in the same manner set forth in
Section 6(a), the Company, each of its directors, each of its officers who signs
the Registration Statement, its employees, agents and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, and any other stockholder selling securities
pursuant to the Registration Statement or any of its directors or officers or
any person who controls such stockholder within the meaning of the Securities
Act or the Exchange Act (collectively, and together with an Indemnified Person,
an "Indemnified Party"), against any Claim to which any of them may become
subject, under the Securities Act, the Exchange Act or otherwise, insofar as
such Claim arises out of or is based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished to the Company by such Holder
expressly for use in connection with such Registration Statement; and, subject
to Section 6(c), such Holder will reimburse any legal or other expenses
(promptly as such expenses are incurred and are due and payable) reasonably
incurred by them in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 6(b)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of such Holder, which consent shall
not be unreasonably withheld; provided, further, however, that the Holder shall
be liable under this Agreement (including this Section 6(b) and Section 7) for
only that amount as does not exceed the net proceeds actually received by such
Holder as a result of the sale of Registrable Securities pursuant to such
Registration Statement.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Holders
pursuant to Section 9 hereof.

 
9

--------------------------------------------------------------------------------

 
 
c.            Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action
(including any governmental action), such Indemnified Person or Indemnified
Party shall, if a Claim in respect thereof is made or to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person or the Indemnified Party, as the
case may be; provided, however, that such indemnifying party shall not be
entitled to assume such defense and an Indemnified Person or Indemnified Party
shall have the right to retain its own counsel with the reasonable fees and
expenses to be paid by the indemnifying party, if, in the reasonable opinion of
counsel retained by the indemnifying party, the representation by such counsel
of the Indemnified Person or Indemnified Party and the indemnifying party would
be inappropriate due to actual or potential conflicts of interest between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding or the actual or potential defendants in, or targets
of, any such action include both the Indemnified Person or the Indemnified Party
and the indemnifying party and any such Indemnified Person or Indemnified Party
reasonably determines that there may be legal defenses available to such
Indemnified Person or Indemnified Party that are in conflict with those
available to such indemnifying party.  The indemnifying party shall pay for only
one separate legal counsel for the Indemnified Persons or the Indemnified
Parties, as applicable, and such legal counsel shall be selected by Holders
holding a majority-in-interest of the Registrable Securities included in the
Registration Statement to which the Claim relates (with the approval of the
Initial Holder if it holds Registrable Securities included in such Registration
Statement), if the Holders are entitled to indemnification hereunder, or by the
Company, if the Company is entitled to indemnification hereunder, as
applicable.  The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person or
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is actually prejudiced in its ability to defend such
action.  The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as such expense, loss, damage or liability is incurred and is due
and payable.

 
10

--------------------------------------------------------------------------------

 
 
7.            CONTRIBUTION.  To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 6 to the fullest extent permitted by law
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and the Indemnified Person or Indemnified Party, as the case may
be, on the other hand, with respect to the Violation giving rise to the
applicable Claim; provided, however, that (i) no contribution shall be made
under circumstances where the maker would not have been liable for
indemnification under the fault standards set forth in Section 6, (ii) no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any seller of
Registrable Securities who was not guilty of such fraudulent misrepresentation,
and (iii) contribution (together with any indemnification or other obligations
under this Agreement) by any seller of Registrable Securities shall be limited
in amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities.
 
8.            REPORTS UNDER THE EXCHANGE ACT.  With a view to making available
to the Holders the benefits of Rule 144 promulgated under the Securities Act or
any other similar rule or regulation of the SEC that may at any time permit the
Holders to sell securities of the Company to the public without registration
("Rule 144"), the Company agrees to:
 
a.            file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and
 
b.            furnish to each Holder so long as such Holder owns, Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144 and the Exchange
Act, (ii) a copy of the most recent annual or quarterly report of the Company so
filed by the Company, and (iii) such other information as may be reasonably
requested to permit the Holders to sell such securities under Rule 144 without
registration.
 
9.           ASSIGNMENT OF REGISTRATION RIGHTS.  The rights of the Holders
hereunder, including the right to have the Company register Registrable
Securities pursuant to this Agreement, may be assigned by each Holder to any
transferee of all or any portion of the Registrable Securities, other than
purchasers of Registrable Securities under the Registration Statement or under
Rule 144, provided the transferee acknowledges in writing to the Company its
agreement to be bound by the applicable provisions of this Agreement as a
Holder.  In addition, and notwithstanding anything to the contrary contained in
this Agreement or the Purchase Agreement, the Registrable Securities may be
pledged, and all rights of the Holders under this Agreement or any other
agreement or document related to the transactions contemplated hereby may be
assigned, without further consent of the Company, to a bona fide pledgee in
connection with a Holder’s margin or brokerage account, provided such pledgee
acknowledges in writing to the Company its agreement to be bound by the
applicable provisions of this Agreement as a Holder.

 
11

--------------------------------------------------------------------------------

 
 
10.           AMENDMENT OF REGISTRATION RIGHTS.  Provisions of this Agreement
may be amended and the observance thereof may be waived (either generally or in
a particular instance and either retroactively or prospectively), only with
written consent of the Company and each Holder.
 
11.           MISCELLANEOUS.
 
a.            A person or entity is deemed to be a holder of Registrable
Securities whenever such person or entity owns of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more persons or entities with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.
 
b.            Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier or by confirmed telecopy, and
shall be effective five (5) days after being placed in the mail, if mailed, or
upon receipt or refusal of receipt, if delivered personally or by courier or
confirmed telecopy, in each case addressed to a party.  The addresses for such
communications shall be:
 
If to the Company:
 
Active Power, Inc.
2128 W. Braker Lane, BK12
Austin, Texas  78758
Attention: John K. Penver
Facsimile: (512) 836-4511
 
with a copy to:
 
Wilson Sonsini Goodrich & Rosati, Professional Corporation
900 South Capital of Texas Highway
Las Cimas IV, Fifth Floor
Austin, Texas 78746-5546
Attention:  Derek L. Willis, Esq.
Facsimile: (512) 338-5499



 
12

--------------------------------------------------------------------------------

 
 
and if to any Holder, at such address as such Holder shall have provided in
writing to the Company, or at such other address as each such party furnishes by
notice given in accordance with this Section 11(b).

 
c.            Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
d.            This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed in the State of Delaware, without regard to conflicts of laws
principles.  The Company irrevocably consents to the jurisdiction of the United
States federal courts and the state courts located in the State of Delaware in
any suit or proceeding based on or arising under this Agreement and irrevocably
agrees that all claims in respect of such suit or proceeding may be determined
in such courts. The Company irrevocably waives the defense of an inconvenient
forum to the maintenance of such suit or proceeding.   The Company further
agrees that service of process upon the Company, sent in accordance with Section
11(b) above, shall be deemed in every respect effective service of process upon
the Company in any such suit or proceeding.  Nothing herein shall affect the
Holders' right to serve process in any other manner permitted by law.  The
Company agrees that a final judgment, after exhaustion of available appeals, in
any such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner.
 
e.            This Agreement and the Purchase Agreement (including all schedules
and exhibits thereto) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof.  There are no
restrictions, promises, warranties or undertakings relating to the subject
matter hereof and thereof, other than those set forth or referred to herein and
therein.  This Agreement and the Purchase Agreement supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.
 
f.             Subject to the requirements of Section 9 hereof, this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties hereto.
 
g.            The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
h.            This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement.  This Agreement, once executed by a party, may be delivered
to the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.
 
i.             Subject to Section 10, all consents, approvals and other
determinations to be made by the Holders pursuant to this Agreement shall be
made by the Holders holding a majority in interest of the Registrable Securities
held by all Holders.

 
13

--------------------------------------------------------------------------------

 
 
j.              Each party to this Agreement has participated in the negotiation
and drafting of this Agreement.  As such, the language used herein shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party to
this Agreement.
 
k.             For purposes of this Agreement, the term "business day" means any
day other than a Saturday or Sunday or a day on which banking institutions in
the State of New York are authorized or obligated by law, regulation or
executive order to close, and the term "trading day" means any day on which the
principal securities exchange or trading market where the Common Stock is then
listed or traded, is open for trading.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.


ACTIVE POWER, INC.




By: /s/ J. Douglas Milner                                                 
                                                                
Name: J. Douglas Milner
Its: President and Chief Executive Officer




KINDERHOOK PARTNERS, LP


By: KINDERHOOK GP, LLC






By: /s/ Tushar
Shah                                                                                                                           
Tushar Shah
Managing Member
 



--------------------------------------------------------------------------------